On Petition for Rehearing.
[Decided August 23, 1913.]
Per Curiam.
Appellants, in a petition for rehearing, call the attention of the court to the fact that, subsequent to the argument of this case and its assignment for opinion, a supplemental transcript was filed containing the instructions referred to in the opinion filed April 19th, 1913.
When the opinion was written, not finding any other instructions than those referred to in the briefs, those instructions were necessarily examined and treated as if. standing alone.
The case has now again been examined and the assignment of error reviewed in the light of the supplemental .transcript, and the court still adhering to the conclusion first reached, and finding no prejudicial error, the petition for rehearing is denied.